 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                             EASTERN DISTRICT OF CALIFORNIA

 8
     CESAR CAMPOS, et al.,                            No.: 1:18-cv-01660-AWI-EPG
 9
                            Plaintiffs,               ORDER CONTINUING SCHEDULING
10                                                    CONFERENSE AND DEADLINES FOR
     v.                                               RESPONSIVE PLEADINGS
11
                                                      (ECF No. 20)
12   FRESNO DEPUTY SHERIFF'S
     ASSOCIATION, et al.,
13
                            Defendants.
14

15        The Court, having considered the Parties’ Stipulation (ECF No. 20), and finding good

16   cause, ORDERS:

17        1. Defendants are to file their responsive pleadings by April 29, 2019.

18        2. The scheduling conference currently scheduled for March 19, 2019, is rescheduled

19             for June 11, 2019, at 9:30 a.m., in Courtroom 10 (EPG) before Magistrate Judge

20             Erica P. Grosjean. The Court grants telephonic appearances, with each party wishing

21             to so appear directed to use the following dial-in number and passcode: 1-888-251-

22             2909; passcode 1024453. The parties are also reminded to file a joint scheduling

23             report one full week prior to the conference and email a copy of same, in Word

24             format, to epgorders@caed.uscourts.gov, for the Judge's review.

25 IT IS SO ORDERED.

26
      Dated:     March 4, 2019                              /s/
27                                                   UNITED STATES MAGISTRATE JUDGE
28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
